 Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 1 of 20 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 RANJITHA SUBRAMANYA, individually               :
 and on behalf of a class of those similarly     :
 situated,                                       :
 725 Mill Crossing Dr.                           :
 Westerville, Ohio 43082                         :       Case No. ________________
                                                 :
                            Plaintiff,           :
                                                 :       Judge ___________________
                       v.                        :
                                                 :
 UNITED STATES CITIZENSHIP AND                   :       VERIFIED COMPLAINT FOR
 IMMIGRATION SERVICES                            :       TEMPORARY RESTRAINING
 20 Massachusetts Ave., NW                       :       ORDER, PRELIMINARY AND
 Washington, D.C. 20001                          :       PERMANENT INJUNCTIVE
                                                 :       RELIEF, DECLARATORY
 and                                             :       RELIEF AND WRIT OF
                                                 :       MANDAMUS
 KEN CUCCINELLI, in his official capacity        :
 as the Acting Director of U.S. Citizenship      :
 and Immigration Services                        :
 20 Massachusetts Ave., NW                       :
 Washington, D.C. 20001                          :
                                                 :
 and                                             :
                                                 :
 ERNEST DESTEFANO, in his official               :
 capacity as the Chief of the Office of Intake   :
 and Document Production, USCIS                  :
 20 Massachusetts Ave., NW                       :
 Washington, D.C. 20001                          :
                                                 :
                            Defendants.          :



       1.      This putative class action Complaint seeks temporary, preliminary and permanent

mandatory injunctive relief, declaratory relief, and a writ of mandamus to compel Defendants to

perform their clear legal duty to issue Employment Authorization Documents (“EADs”) to

Plaintiff and class members after approving their Applications for Employment Authorization.
    Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 2 of 20 PAGEID #: 2




Because USCIS has significantly slowed and/or stopped printing EADs, which are essential for

Plaintiff and approximately 75,000 putative class members to obtain or keep their jobs, Plaintiff

seeks emergency relief that requires Defendants to print and issue the EADs immediately, and in

no event later than seven days from the date of the Court’s order.

        2.      Below are images of an exemplar EAD that is available on USCIS’s website:1




        3.      Section 274a.13(b) of Title 8 of the Code of Federal Regulations imposes a clear

and non-discretionary legal duty on Defendant United States Citizenship and Immigration Services

(USCIS) to issue an EAD to every successful applicant for employment authorization: “If the

application is granted, the alien shall be notified of the decision and issued an employment

authorization document valid for a specific period and subject to any terms and conditions as

noted.” 8 C.F.R. § 274a.13(b) (emphasis added).

        4.      It is necessary for USCIS to issue EADs because its mere approval of Applications

for Employment Authorization is legally insufficient to confer permission to work on Plaintiff and

class members. Instead, aliens must provide employers with a valid and unexpired EAD issued

by Defendants before they can be lawfully hired or allowed to continue their employment.




1
 These images were downloaded from the following URL on July 21, 2020: https://www.uscis.gov/i-9-
central/form-i-9-acceptable-documents


                                                     2
  Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 3 of 20 PAGEID #: 3




       5.      Historically, Defendants have printed and issued EADs promptly after approving

an alien’s Application for Employment Authorization, typically within 48 hours after approval.

       6.      Recently, however, Defendants have significantly slowed and/or stopped issuing

EADs, thereby causing irreparable injury to Plaintiff and class members.

       7.      For example, USCIS approved Plaintiff’s application to extend her H-4 status and

employment authorization on April 7, 2020, but Defendants unlawfully failed to issue her an EAD

after approving her application. As a result, Plaintiff was forced to stop working for her employer

after her initial EAD expired on June 7, 2020. To date, she still has not received her EAD and she

remains unable to work. Worse, her employer has notified her that she will lose her job if she does

not provide proof of employment authorization by August 9, 2020.

       8.      Defendants reportedly have not provided Plaintiff and class members the EADs to

which they are legally entitled because they terminated USCIS’s printing contract with a third

party, without having any intention or plan to replace that printing contract with another contract

or method that would allow Defendants to print and issue EADs in a timely manner.

       9.      Defendants’ deliberate and intentional decision to significantly slow or stop

providing EADs to aliens after approving their Applications for Employment Authorization is

arbitrary, capricious and in violation of the laws and Constitution of the United States.

       10.     This Court is authorized by the Administrative Procedure Act, 5 U.S.C. § 551 et

seq. and the Mandamus Act, 28 U.S.C. § 1361, to issue an order compelling Defendants to issue

EADs to Plaintiff and class members.

       11.     By delaying or refusing to provide EADs to Plaintiffs and class members,

Defendants have abused their power in an egregious and outrageous manner, without any

reasonable justification in the service of a legitimate governmental objective, and with either an




                                                 3
  Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 4 of 20 PAGEID #: 4




intention to harm Plaintiff and class members or deliberate indifference. Defendants have thereby

violated the guarantee of substantive due process inherent in the Due Process Clause of the Fifth

Amendment to the United States Constitution.

        12.     Defendants’ actions and failures to act have intentionally, deliberately and/or

willfully inflicted irreparable harm on Plaintiff and class members, who are unable to work despite

having been granted employment authorization, solely because of the lack of an EAD.

        13.     Under the foregoing laws and the Constitution of the United States, this Court

should issue a mandatory temporary restraining order, writ of mandamus, preliminary and

permanent injunctive relief, and declaratory relief that compels Defendants to issue EADs to

Plaintiff and class members immediately, and in no event later than seven calendar days after the

date of the Court’s order.

                                            PARTIES

        14.     Plaintiff incorporates the allegations in the foregoing paragraphs as if they were

fully restated herein.

        15.     Plaintiff Ranjitha Subramanya is a native and citizen of India. Plaintiff was

admitted to the United States as an H-1B nonimmigrant to work at Nationwide Insurance. Plaintiff

applied for, and was granted a change of nonimmigrant status to H-4, a nonimmigrant dependent

of Vinod Simha, her husband. Plaintiff’s husband is an employee of American Electric Power and

the recipient of a lawfully-extended H-1B nonimmigrant petition. Both Plaintiff’s husband and

Plaintiff are in valid H-1B and H-4 status, respectively. Their status is valid until June 7, 2023.

        16.     Defendant United States Citizenship and Immigration Services is charged with the

statutory duty to adjudicate benefits pursuant to the Immigration and Nationality Act, 8 U.S.C.

§1101 et. seq. This duty includes the clear and non-discretionary legal obligation to issue an




                                                 4
  Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 5 of 20 PAGEID #: 5




Employment Authorization Document (EAD) following approval of an Application for

Employment Authorization. 8 C.F.R. § 274a.13(b).

        17.     Defendant Ken Cuccinelli is the Acting Director for the United States Citizenship

and Immigration Services and this action is brought against him in his official capacity. Defendant

Cuccinelli is generally charged with the duty to oversee the operations of USCIS and is responsible

for ensuring that USCIS fairly and reasonably adjudicates applications for benefits pursuant to the

Immigration and Nationality Act. He is also responsible for ensuring that USCIS complies with

all of its legal obligations, including its clear and non-discretionary duty to issue EADs after it

approves Applications for Employment Authorization. 8 C.F.R. § 274a.13(b).

        18.     Ernest DeStefano, is the Chief of the Office of Intake and Document Production of

USCIS, and has supervisory authority over the ministerial operations to produce and mail secure

identity documents, such as Permanent Resident Cards and Employment Authorization

Documents. This action is brought against him in his official capacity.

                                         JURISDICTION

        19.     Plaintiff incorporates the allegations in the foregoing paragraphs as if they were

fully restated herein.

        20.     This Court has subject-matter jurisdiction of this action under 5 U.S.C. § 702 and

28 U.S.C. §§ 1331, 1361, and 1651.

                                             VENUE

        21.     Venue is proper in this district and division under 28 U.S.C. § 1391(e)(1).




                                                 5
  Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 6 of 20 PAGEID #: 6




                                  FACTUAL BACKGROUND

        22.     Plaintiff incorporates the allegations in the foregoing paragraphs as if they were

fully restated herein.

        23.     Plaintiff timely applied for an extension of her H-4 nonimmigrant status and an

extension of her employment authorization on December 23, 2019. True and accurate copies of

the receipts for these applications are attached to this Complaint as Exhibit A.

        24.     Plaintiff received notice of an Application Support Center appointment on January

17, 2020 and appeared for this appointment to permit the USCIS to capture her biometric

identifiers. A true and accurate copy of the Notice of Appointment is attached to this Complaint

as Exhibit B.

        25.     Plaintiff’s applications to extend nonimmigrant H-4 status and Employment

Authorization were approved by USCIS on April 7, 2020. The approval notices, true and accurate

copies of which are attached to the Complaint as Exhibit C, extended Plaintiff’s H-4 status and

work authorization until June 7, 2023. However, Defendants have failed and refused to issue the

physical card, which is the only document sufficient to provide evidence of employment

authorization to an employer.

        26.     Generally, the EAD is produced and sent to the applicant within 48 hours of the

approval. It has been over 105 days since USCIS approved Plaintiff’s application and Defendant

still has not printed and sent the EAD to Plaintiff.

        27.     On May 4, 2020, Plaintiff, through counsel, filed an inquiry regarding the non-

delivery of the EAD through Defendants’ E-Request, an on-line inquiry system. The inquiry was

assigned ID number SR11252000620NSC, and the automated response to counsel stated that a

response would be issued by May 26, 2020.




                                                  6
  Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 7 of 20 PAGEID #: 7




       28.     The promised response time, before May 26, 2020, was very close to the expiration

of Plaintiff’s existing EAD on June 7, 2020. Plaintiff therefore called the USCIS Contact Center

on May 14, 2020 to make a further inquiry and was told by the USCIS officer that she would

receive the EAD before the end of May.

       29.     In the meantime, USCIS processed the inquiry from counsel submitted on May 4,

2020. On May 18, 2020, the inquiry was assigned to an officer and a response was forwarded to

counsel. That response, a true and accurate copy of which is attached to the Complaint as Exhibit

D, states that the matter was under review, and a minimum of 60 days was required for this review.

       30.     This unsatisfactory answer prompted Plaintiff to again contact USCIS on May 20,

2020. Plaintiff was told that the inquiry was recorded on May 18, 2020, and the application was

being reviewed. Plaintiff was not informed of the expected delivery date of her EAD.

       31.     On May 28, 2020, Plaintiff again contacted USCIS to check the status of her EAD.

Plaintiff was told that applicants are expected to allow a minimum of 60 days from the date USCIS

responded to an inquiry to process/review the request. Plaintiff was told that agents are unable to

escalate an inquiry until the 60 days has lapsed. Defendants, through their respective agents, have

never provided any explanation for the delay in the creation of this EAD.

       32.     On June 1, 2020, Plaintiff’s counsel inquired of Senator Rob Portman’s office about

the status of Plaintiff’s EAD.

       33.     On June 2, 2020, Senator Portman advised Plaintiff through her counsel that

“[u]nfortunately, according to [USCIS] officials, while your I-765 was approved on April 7, 2020,

there are significant delays at this time in card production. USCIS is unable to expedite the

production of EAD cards.”




                                                7
  Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 8 of 20 PAGEID #: 8




       34.     Plaintiff’s existing EAD expired on June 7, 2020 and she became unable to provide

the required evidence of her employment authorization, notwithstanding USCIS’s approval of her

application for employment authorization on April 7, 2020.

       35.     Plaintiff’s employer has advised her that it will terminate her employment on

August 9, 2020, if she has not produced valid proof of employment authorization by that time.

       36.     On June 10, 2020, Senator Rob Portman’s office submitted a follow-up inquiry on

Plaintiff’s behalf to USCIS. On July 21, 2020, Senator Portman advised Plaintiff through her

counsel that “[u]nfortunately, according to [USCIS] officials, they are far behind in card

production. We are aware that your I-765 was approved on April 7, 2020, however, USCIS says

that they are unable to expedite the printing of your card.”

       37.     On June 12, 2020, Plaintiff again contacted USCIS to check the status of her EAD.

Plaintiff once again was told that applicants are expected to allow a minimum of 60 days from the

date USCIS responded to an inquiry to process/review the request. Plaintiff was again told that

agents are unable to escalate an inquiry until the 60-day period has lapsed.

       38.     Despite Plaintiff’s timely application for extension of employment authorization

benefits and subsequent USCIS approval and extensive efforts to implore USCIS to issue the EAD,

Plaintiff has not received either an explanation of why the EAD has not been issued or when she

might expect it to be issued. Without a valid EAD, Plaintiff is unable to provide satisfactory

evidence of her employment authorization to meet the I-9 requirements as set forth in 8 U.S.C.

§1324a(b)(1)(C), and is in imminent jeopardy of losing her job.

       39.     Plaintiff has not had access to gainful employment since June 7, 2020, when her

employment authorization expired. If Plaintiff’s EAD is promptly issued by order of this Court

and received prior to August 9, 2020, Plaintiff will be eligible to return to work at her place of




                                                 8
  Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 9 of 20 PAGEID #: 9




previous employment as an H-4 nonimmigrant with employment authorization. If not, then

Plaintiff will be irreparably harmed by the permanent loss of her employment.

                                     CLASS ALLEGATIONS

        40.     Plaintiff incorporates the allegations in the foregoing paragraphs as if they were

fully restated herein.

        41.     Pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure,

Plaintiff brings this action on behalf of herself and the following nationwide class:

                All aliens who reside in the United States and have submitted an Application for
                Employment Authorization that has been approved by USCIS, but who have not
                received an EAD.

        42.     The proposed class is so numerous that joinder of all of its members is

impracticable. On information and belief, USCIS reportedly has a backlog of at least 75,000

unprinted EADs.

        43.     There are numerous questions of law and fact that are common to the individual

Plaintiff and class members, including:

                a.       Whether Defendants have significantly slowed and/or stopped issuing

                         EADs after approving Applications for Employment Authorization;

                b.       Whether Defendants failed to issue EADs to Plaintiff and class members

                         because they terminated USCIS’s printing contract with a third party,

                         without having any intention or plan to replace that printing contract with

                         another contract or method that would allow Defendants to print and issue

                         EADs in a timely manner;

                c.       Whether Defendants’ actions and failures to act have caused irreparable

                         injury to Plaintiff and class members;



                                                  9
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 10 of 20 PAGEID #: 10




           d.     Whether Defendants’ failure to issue EADs to Plaintiff and class members

                  violates 8 C.F.R. § 274a.13(b);

           e.     Whether Defendants’ failure to issue EADs to Plaintiff and class members

                  violates 5 U.S.C. § 555(b);

           f.     Whether Defendants’ failure to issue EADs to Plaintiff and class members

                  constitutes final agency action;

           g.     Whether Defendants failed to take a discrete agency action that they are

                  required to take;

           h.     Whether Defendants’ failure to issue EADs to Plaintiff and class members

                  is arbitrary, capricious, an abuse of discretion, or otherwise not in

                  accordance with law;

           i.     Whether Defendants’ failure to issue EADs to Plaintiff and class members

                  is contrary to a constitutional right, power, privilege, or immunity, including

                  the substantive due process guarantee inherent in the Due Process Clause of

                  the Fifth Amendment to the United States Constitution;

           j.     Whether Defendants have abused their power in an egregious and

                  outrageous manner, without any reasonable justification in the service of a

                  legitimate governmental objective, and with either an intention to harm

                  Plaintiff and class members or deliberate indifference;

           l.     Whether Defendants’ failure to issue EADs to Plaintiff and class members

                  is in excess of statutory jurisdiction, authority, or limitations, or short of

                  statutory right;




                                            10
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 11 of 20 PAGEID #: 11




               m.      Whether this Court should compel Defendants to issue EADs, which action

                       has been unlawfully withheld and/or unreasonably delayed;

               n.      Whether this Court should hold that Defendants acted unlawfully when they

                       failed to issue EADs to Plaintiff and class members;

               o.      Whether Plaintiff and class members have a clear right to relief;

               p.      Whether Defendants have a clear, non-discretionary, mandatory and

                       ministerial legal duty to issue EADs to Plaintiff and class members;

               q.      Whether no other adequate remedy is available to Plaintiff and class

                       members; and

               r.      Whether this Court should issue a mandatory temporary restraining order,

                       emergency writ of mandamus, preliminary and permanent injunctive relief,

                       and/or declaratory relief requiring Defendants to issue EADs to Plaintiff and

                       class members immediately, and in no event later than seven days after the

                       Court’s order.

       44.     Plaintiff’s claims are typical of the claims asserted by the entire class.

       45.     Plaintiff will fairly and adequately protect the interests of the class. There is no

actual or potential conflict between members of the class with respect to the relief sought in this

lawsuit. Moreover, Plaintiff is represented by a law firm and attorneys who are well-experienced

with class actions.

       46.     Defendants are acting or refusing to act on grounds generally applicable to the class,

making appropriate temporary, mandamus, injunctive and corresponding declaratory relief with

respect to the class as a whole.




                                                 11
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 12 of 20 PAGEID #: 12




                                          COUNT ONE
                         (Administrative Procedure Act, 5 U.S.C. § 706(1))

        47.     Plaintiff incorporates the allegations in the foregoing paragraphs as if they were

fully restated herein.

        48.     Pursuant to the Administrative Procedure Act, 5 U.S.C. § 706(1), this Court shall

compel agency action that has been unlawfully withheld or unreasonably delayed.

        49.     Defendants are required to issue EADs to Plaintiff and class members after

approving their Applications for Employment Authorization.

        50.     Until recently, Defendants issued EADs promptly after approving an alien’s

Application for Employment Authorization, typically within 48 hours after that approval.

        51.     Recently, however, Defendants significantly slowed and/or stopped issuing EADs

after approving Applications for Employment Authorization, thereby causing irreparable injury to

Plaintiff and class members.

        52.     For example, USCIS approved Plaintiff’s application to extend her H-4 status and

employment authorization on April 7, 2020, but Defendants did not issue her an EAD. As a result,

Plaintiff was forced to stop working for her employer after her initial EAD expired on June 7,

2020. To date, she still has not received her EAD, she remains unable to work, and her

employment will be terminated if she does not provide a valid EAD by August 9, 2020.

        53.     Defendants reportedly have not provided Plaintiff and class members the EADs to

which they are legally entitled because they terminated USCIS’s printing contract with a third

party, without having any intention or plan to replace that printing contract with another contract

or method that would allow Defendants to print and issue EADs in a timely manner.

        54.     Defendants have failed to take a discrete and non-discretionary agency action that

they are required to take.



                                                12
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 13 of 20 PAGEID #: 13




        55.     Defendants’ failure to act constitutes final agency action because USCIS has

concluded its decision-making process and its approval of Applications for Employment

Authorization have determined the rights and obligations of Plaintiff and class members.

        56.     Plaintiff and class members have no other adequate remedy in court to redress

Defendants’ refusal to issue and/or unreasonable delay in issuing their EADs.

        57.     Defendants’ failure to issue EADs has caused and will imminently cause substantial

and concrete harm to Plaintiff and class members, who have lost or will lose the ability to work as

a result of Defendants’ unlawful actions and/or failure to act.

        58.     Plaintiff seeks, on behalf of herself and the class, a mandatory temporary restraining

order and preliminary and permanent injunctive relief that requires Defendants to issue EADs to

Plaintiff and class members immediately, and in no event later than seven days after the date of

the Court’s order.

        59.     Plaintiff further seeks a declaration that Defendants have violated their obligations

to comply with 8 C.F.R. § 274a.13(b).

        60.     Plaintiff further seeks an award of reasonable attorneys’ fees and costs.

                                        COUNT TWO
                             (Writ of Mandamus, 28 U.S.C. § 1361)

        61.     Plaintiff incorporates the allegations in the foregoing paragraphs as if they were

fully restated herein.

        62.     Pursuant to 28 U.S.C. § 1361, this Court has original jurisdiction of this action in

the nature of mandamus to compel Defendants, who are an agency, officers or employees of the

United States, to perform a duty owed to Plaintiff and class members.

        63.     Plaintiff has a clear legal right under 8 C.F.R. § 274a.13(b) to be issued an EAD

valid for the period specified on Plaintiff’s I-797 after approval of the Application for Employment



                                                 13
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 14 of 20 PAGEID #: 14




Authorization has been granted. The regulation provides in relevant part: “If the application is

granted, the alien shall be notified of the decision and issued an employment authorization

document valid for a specific period…”

       64.     Class members have a clear legal right under 8 C.F.R. § 274a.13(b) to be issued an

EAD valid for the applicable or specified period after approval of their Applications for

Employment Authorization have been granted.

       65.     Defendants have a clear legal duty to conclude matters within a reasonable time

under 5 U.S.C. § 555(b), which provides in relevant part: “With due regard for the convenience

and necessity of the parties or their representatives and within a reasonable time, each agency shall

proceed to conclude a matter presented to it.”

       66.     Defendants have a clear legal duty to complete proceedings within a reasonable

time under 5 USC § 558(c), which provides in relevant part: “The agency, with due regard for the

rights and privileges of all the interested parties and adversely affected persons and within a

reasonable time, shall set and complete proceedings required to be conducted in accordance with

sections 556 and 557 of this title or other proceedings required by law…” 5 U.S.C. § 558(c).

       67.     Plaintiff and class members have no other adequate remedy to redress Defendants’

refusal and/or unreasonable delay in issuing their EADs.

       68.     Defendants’ failure to issue EADs have caused and will imminently cause

substantial and concrete harm to Plaintiff and class members, who have lost or will lose the ability

to work as a result of Defendants’ unlawful actions and/or failure to act.

       69.     Plaintiff seeks, on behalf of herself and the class, a writ of mandamus that requires

Defendants to issue EADs to Plaintiff and class members immediately, and in no event later than

seven days after the date of the Court’s order.




                                                  14
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 15 of 20 PAGEID #: 15




        70.     Plaintiff further seeks an award of reasonable attorneys’ fees and costs.

                                   COUNT THREE
 (Administrative Procedure Act, 5 U.S.C. § 706(2) and the Due Process Clause of the Fifth
       Amendment to the United States Constitution (Substantive Due Process))

        71.     Plaintiff incorporates the allegations in the foregoing paragraphs as if they were

fully restated herein.

        72.     Pursuant to the Administrative Procedure Act, 5 U.S.C. § 706(2), this Court shall

hold unlawful and set aside agency action, findings, and conclusions found to be (A) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; (B) contrary to

constitutional right, power, privilege, or immunity; or (C) in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right.

        73.     The Due Process Clause of the Fifth Amendment to the United States Constitution

provides: “No person shall be … deprived of life, liberty, or property, without due process of law.”

This Clause has been interpreted to include a right to substantive due process.

        74.     Plaintiff and class members have a liberty interest in the right to lawful

employment.

        75.     Once their Applications for Employment Authorization have been approved by

Defendants, Plaintiff and class members have a property interest in their EADs.

        76.     Defendants reportedly have not provided Plaintiff and class members the EADs to

which they are legally entitled because they terminated USCIS’s printing contract with a third

party, without having any intention or plan to replace that printing contract with another contract

or method that would allow Defendants to print and issue EADs in a timely manner.




                                                   15
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 16 of 20 PAGEID #: 16




       77.      Defendants’ actions and failures to act have intentionally, deliberately and/or

willfully inflicted irreparable harm on Plaintiff and class members, who are unable to work despite

having been granted employment authorization, solely because of the lack of an EAD.

       78.      Defendants’ deliberate, willful and unlawful refusal to print and issue EADs has

deprived Plaintiff and class members of their liberty interest in the right to lawful employment and

their property interest in their EADs.

       79.      Defendants’ deliberate, willful and unlawful refusal to print and issue EADs to

Plaintiff and class members, thereby depriving them of rights protected by the Fifth Amendment

to the United States Constitution, constitutes an egregious and outrageous abuse of governmental

power that shocks the conscience.

       80.      Defendants’ deliberate, willful and unlawful refusal to print and issue EADs is

without any reasonable justification in the service of a legitimate governmental objective.

       81.      Defendants’ deliberate, willful and unlawful refusal to print and issue EADs is

either motivated by an intention to harm Plaintiff and class members or constitutes deliberate

indifference.

       82.      Defendants’ failure to issue EADs has caused and will imminently cause substantial

and concrete harm to Plaintiff and class members, who have lost or will lose the ability to work as

a result of Defendants’ unlawful actions and/or failure to act.

       83.      Plaintiff seeks, on behalf of herself and the class, a mandatory temporary restraining

order and preliminary and permanent injunctive relief that requires Defendants to issue EADs to

Plaintiff and class members immediately, and in no event later than seven days after the date of

the Court’s order.




                                                 16
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 17 of 20 PAGEID #: 17




        84.     Plaintiff further seeks a declaration that Defendants have violated the guarantee of

substantive due process inherent in the Due Process Clause of the Fifth Amendment to the United

States Constitution.

        85.     Plaintiff further seeks an award of reasonable attorneys’ fees and costs.

               IRREPARABLE HARM / INADEQUATE REMEDY AT LAW

        86.     Plaintiff incorporates the allegations in the foregoing paragraphs as if they were

fully restated herein.

        87.     Defendants’ refusal and/or failure to issue EADs to Plaintiff and class members

have deprived and will deprive them of lawful employment and the benefits thereof, including but

not limited to wages, income, health insurance, other benefits, and the ability to provide financial

support for themselves and their families.

        88.     Plaintiff and class members have been and will be irreparably harmed because they

cannot sue Defendants for monetary damages that would make them whole for lost employment

opportunities and benefits.

        89.     Plaintiff and class members cannot be adequately compensated for these harms in

an action at law for money damages.



WHEREFORE, Plaintiff respectfully prays as follows:

        a)      The Court enter a mandatory temporary restraining order that requires Defendants

                to issue EADs to Plaintiff and class members immediately, and in no event later

                than seven days after the date of the Court’s order;




                                                 17
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 18 of 20 PAGEID #: 18




     b)    The Court issue a writ of mandamus that compels Defendants to issue EADs to

           Plaintiff and class members immediately, and in no event later than seven days

           after the date of the Court’s order;

     c)    The Court enter preliminary and permanent injunctions that require Defendants to

           issue EADs promptly after approving Applications for Employment

           Authorization, and in no event later than seven days after the date of such

           approval;

     d)    The Court issue a declaration that Defendants have violated their obligations

           under 8 C.F.R. § 274a.13(b) and the Due Process Clause of the Fifth Amendment

           to the United States Constitution;

     e)    Plaintiff and class members recover their reasonable attorneys’ fees and costs; and

     f)    Plaintiff and class members have such other and further relief that the Court

           deems just and equitable.



                                                  Respectfully submitted,


                                                  s/ Robert H. Cohen
                                                  Robert H. Cohen, Trial Attorney (0009216)
                                                  Caroline H. Gentry (0066138)
                                                  David P. Shouvlin (0066154)
                                                  Porter Wright Morris & Arthur LLP
                                                  41 South High Street, Suites 2800-3200
                                                  Columbus, OH 43215
                                                  Telephone: 614.227.2066
                                                  Email: rcohen@porterwright.com

                                                  Counsel for the Plaintiff




                                             18
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 19 of 20 PAGEID #: 19
Case: 2:20-cv-03707-ALM-EPD Doc #: 1 Filed: 07/22/20 Page: 20 of 20 PAGEID #: 20




                               LIST OF ATTACHMENTS

    Exhibit                              Description of Exhibit

        A     Form I-797C, Notice of Action: Receipts for Form I-539, Application to Extend
              Nonimmigrant Status and Form I-765, Application for Employment
              Authorization

        B     Form I-797C, Notice of Action: Appointment Notice for Biometrics

        C     Form I-797C, Notice of Action: Approval of Applications to Extend H-4
              nonimmigrant status and Employment Authorization (April 7, 2020 and July 7,
              2020)

        D     Correspondence from USCIS in response to Counsel’s inquiry regarding non-
              issuance of EAD, May 18, 2020 and July 8, 2020




13438894v3


                                            20
